 

EXHIBIT 10.6

 

PATHLIGHT CAPITAL LLC

18 Shipyard Drive, Suite 2C

Hingham, MA 02043

 

March 24, 2020

 

Summer Infant (USA), Inc.

1275 Park East Drive

Woonsocket, RI 02895

Attn: Stuart Noyes, CEO

 

Re:       Loan Arrangement with Summer Infant, Inc., et al.

 

Reference is made to that certain Term Loan and Security Agreement, dated as of
June 28, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), between and among Summer Infant, Inc. and
Summer Infant (USA), Inc., as “Borrowers” (“Borrowers”), the guarantors from
time to time party to the Loan Agreement referenced below (“Guarantors”, and
together with Borrowers, “Obligors”), certain financial institutions from time
to time party to the Loan Agreement referenced below (“Lenders”), and Pathlight
Capital LLC, in its capacity as “Agent” for the Lenders under the Loan Agreement
referenced below (“Agent”).

 

Reference is further made to that certain Amendment No 4 to Term Loan and
Security Agreement (“Amendment No. 4”), dated as of March 10, 2020, between and
among Borrowers, the other Obligors, Lenders, and Agent. Capitalized terms used
herein which are defined in the Loan Agreement have the same meanings herein as
therein, except to the extent such terms are amended hereby.

 

Borrowers, Obligors, Lenders and Agent agree that anything in Amendment No. 4 to
the contrary notwithstanding, effective as of the Fourth Amendment Effective
Date the definition of “IP Advance Rate” is hereby amended and restated by
deleting the text thereof in its entirety and substituting in its place the
following:

 

““IP Advance Rate: means forty-eight and seventy-five one hundredths percent
(48.75%); provided, that effective as of the earlier of (i) the due date for the
delivery of the Borrowing Base Certificate for September 2020 (as determined by
Section 8.1 hereof), and (ii) the date of delivery of the Borrowing Base
Certificate due for September 2020, and continuing monthly thereafter, the IP
Advance Rate shall be reduced by one percent (1.0%) per month from the rate then
in effective for the immediately preceding month.”

 

Except to the extent expressly provided in this letter, the terms and conditions
of the Loan Agreement and each other Loan Document shall remain in full force
and effect. This letter, the Loan Agreement and the other Loan Documents
constitute and contain the entire agreement of the parties hereto and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

Further to our discussions, we ask that the Borrower Agent confirm Borrowers’
agreement to the foregoing matters by countersigning a copy of this letter in
the space provided below and thereafter returning a signed copy to the
undersigned at your earliest opportunity.

 



 

 

 

Summer Infant (USA), Inc.

Attn: Stuart Noyes, CEO

March 24, 2020

Page 2 of 3

 

This letter shall be deemed to be a Loan Document for all purposes.

 

Please do not hesitate to contact us with any questions that you may have.

 

  Very truly yours,       PATHLIGHT CAPITAL LLC,   as Agent       By /s/ Kyle
Shonak     Name: Kyle Shonak     Title: Managing Director

 

[Signatures continued on the following page]

 



 

 

 

THE FOREGOING IS ACKNOWLEDGED

AND AGREED TO:

 

BORROWERS:

 

SUMMER INFANT, INC.       By: /s/ Paul Francese     Name: Paul Francese    
Title: Chief Financial Officer       SUMMER INFANT (USA), INC.       By: /s/
Paul Francese     Name: Paul Francese     Title: Chief Financial Officer      
GUARANTORS:       SUMMER INFANT CANADA, LIMITED       By: /s/ Paul Francese    
Name: Paul Francese     Title: Chief Financial Officer       SUMMER INFANT
EUROPE LIMITED       By: /s/ Paul Francese     Name: Paul Francese     Title:
Chief Financial Officer      

 



 

 